Citation Nr: 1611641	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  06-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an extraschedular rating for chronic lumbosacral strain, for any period from May 28, 2005, forward.
 
2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973, and from September 1973 to September 1990.

This appeal comes before the Board of Veterans' Appeals  (Board) from a July 2005 rating decision and a July 2015 administrative decision by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2013, the Board denied higher ratings on a schedular basis for chronic lumbosacral strain, and remanded the matter of entitlement to a disability rating on an extraschedular basis for chronic lumbosacral strain for additional actions.   

During the pendency of this appeal, in an April 2015 rating decision,  the Veteran was granted service connection for radiculopathy of the right and the left lower extremity as secondary to chronic lumbosacral strain, and was assigned separate 10 percent ratings for each extremity. 

The issues of entitlement to service connection for cervical stenosis and myelopathy has been raised by an October 2015 claim, and for service connection for ataxias has been raised by the record in a January 2016 claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal on the issue of entitlement to an annual clothing allowance.

2.  As of May 28, 2015, the competent and probative evidence of record, shows that the Veteran's chronic lumbosacral strain has not presented such an exceptional or unusual disability picture so as to render impractical application the regular rating schedule standards; there have not been, as examples, marked impairment with employment, frequent hospitalization, or other manifestations of the disability such that the available schedular ratings for the disability are rendered inadequate.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an annual clothing allowance have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for an extraschedular disability rating for chronic lumbosacral strain are not met. 38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a January 2016 written statement, the Veteran stated that he wanted to withdraw the appeal of the issue of entitlement to an annual clothing allowance.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c)  (2015).

As a result of the Veteran's withdraw of the appeal on the issue of entitlement to an annual clothing allowance, no allegation of error of fact or law remains before the Board for consideration as to that issue. 

Therefore, the Board does not have jurisdiction to review an appeal as to that issue, and it is dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a February 2013 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Extraschedular Rating

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1)(2015).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional provision that VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)  (2015).

To determine whether referral for extraschedular consideration is warranted, the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  If the Board finds that the schedular ratings does not contemplate the Veteran's level of disability and symptomatology, then either the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Consideration of an extra-schedular rating is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that compensated in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule. VAOPGCPREC 6-96 (1996), 61 Fed. Reg. 66749 (1996). 

The actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  Extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.  Thun v. Peake, 22 Vet. App. 111 (2008),

The Board is precluded by regulation from assigning an extraschedular rating under in the first instance.  38 C.F.R. § 3.321(b)(1).  However, the Board is not precluded from raising the question and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In this case, the procedural development required by 38 C.F.R. § 3.321(b)(1) has been completed.  This case was referred to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating in the first instance. The Board can now consider that issue on appeal. 

The Veteran's chronic lumbosacral strain is currently rated 20 percent prior to January 11, 2010, and 40 percent as of January 11, 2010, pursuant to Diagnostic Code 5237.  38 U.S.C.A. § 4.71a (2015).

In a July 2013 administrative decision, the Chief of VA's Compensation and Pension Service concluded, after a review of the record, that a disability rating on an extraschedular basis for chronic lumbosacral strain, for any period from May 28, 2005 and forward was denied.  In that decision, it was noted that the Veteran was only service-connected for chronic lumbosacral strain.  In 2011 and 2012, the Veteran continued in his employment, where his duties included desk work and some heavy lifting.  In May 2012, he reported that he occasionally had to take off work because of back pain.  In June 2012, he was fitted with a back brace.  It was found that the evidence did not show that this case presented an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

Because the appropriate VA authority has adjudicated entitlement to an extraschedular rating, the Board may now consider that issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.

The issue of entitlement to extraschedular consideration is first properly addressed by considering whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.   The Board finds that a comparison between the level of severity and symptomatology of the Veteran's chronic lumbosacral strain with the relevant established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  Higher ratings required for a 40 percent rating that forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  However, there is no evidence, whether provided by medical professionals or by the Veteran, that prior to January 11, 2010, the chronic lumbosacral strain was manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or that beginning on January 11, 2010, chronic lumbosacral strain was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Further, the Veteran has not identified any symptomatology not contemplated by the assigned schedular rating.  The Veterans neurological complaints have been considered and he has been granted service connection for radiculopathy of the lower extremities, secondary to chronic lumbosacral spine disability.  Therefore, the Board finds that the schedular criteria adequately address the Veteran's lumbar spine symptomatology.  Thus, the Board's extraschedular analysis must stop.  Because the schedular criteria adequately compensated the Veteran for the level of disability and symptomatology of chronic lumbosacral strain for both periods, the threshold for an extraschedular rating were not met and the second step of the inquiry need not be addressed.

Nevertheless, even if the available schedular rating for chronic lumbosacral strain was inadequate, the Veteran did not exhibit other related factors such as those provided by the regulation as governing norms.  The evidence of record does not show that at any time during the appeal period that the chronic lumbosacral strain required frequent periods of hospitalization.  Moreover, there is no evidence that the chronic lumbosacral strain caused marked interference with employment. 

The Board finds that the schedular criteria adequately compensate the Veteran for the level of disability and symptomatology of chronic lumbosacral strain for the entire period on appeal.  Consequently, an extraschedular rating for service-connected chronic lumbosacral strain for any period of the appeal is denied.  The preponderance of the evidence is against the assignment of any extraschedular rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular rating for chronic lumbosacral strain, for any period from May 28, 2005, forward, is denied.  

The appeal on the issue of entitlement to an annual clothing allowance is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


